Order denying motion to vacate notice of mechanic’s lien reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Under the terms of the contract, the contractor, Aratzkoff, was entitled to his final payment on the Thomas Jefferson High School work upon the completion of such work, on August 2, 1932, without reference to the work to be performed on any other building or buildings covered by said contract, and the respondents’ time within which to file a notice of mechanic’s lien began to run on that date, and, not having filed a notice of lien until February, 1933, they have no lien upon the premises for moneys due the contractor by the city under the Aratzkoff contract. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.